DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicants’ RCE, amendment, and response of 30 August 2022 have been entered.	
Claims 3, 5, 6, 8-15, 17-24, 27-31, 34-36, 38, 40-95, 97-105, 107-110, 112-117, and 119-121 have been canceled. Claims 1, 2, 4, 7, 16, 25, 26, 32, 33, 37, 39, 96, 106, 111, and 118 are pending. Claim 111 is withdrawn. 
Claims 1, 2, 4, 7, 16, 25, 26, 32, 33, 37, 39, 96, 106, and 118 are being examined on the merits.
	The Election/Restriction requirement remains in effect.
	The rejections under 35 U.S.C. 103 are withdrawn in light of the amendment filed 30 August 2022.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 August 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 7, 16, 25, 26, 32, 33, 106, and 118 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At issue are the claimed peptides “TFFRLFNRSFTQALGK** (SEQ ID NO:104)” and “TFFRLFFRSNTQALGK*** (SEQ ID NO: 106)”. The identity of the “**” and “***” elements are unclear, as in neither case are additional residues found after the GK sequence in the disclosed SEQ ID NOs. There is no definition in the claim as to what residues or other modifications are found at these positions. As such, the metes and bounds of the claims are unclear.
The dependent claims do not remedy this indefiniteness.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 39 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites a peptide of claim 1 where it comprises or consists of the sequence TFFRLFNRSFTQALGKGGGKNLRIIRKGIHIKKY. While the first segment appears to comprise a peptide similar to SEQ ID NO: 104, where the ** elements are GG, there is no match of the second portion of the peptide to any of the antimicrobial peptides claimed to be linked to the first targeting peptide. As such, the claimed peptide is not commensurate in scope with the options for the first and second peptides as found in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the art as cited above make obvious use of a STAMP in the form of C16G2 in a dental strip with PVP, a colorant, and a flavorant, the art as cited provides no particular rationale or motivation to select the exact formulations as claimed. Nothing in the prior art suggests or reasonably motivates one of ordinary skill to use the STAMP peptides with PVP K90, sucralose NF, Cool Mint flavor, and FD&C Blue No. 1 in the exact amounts as claimed or ranges reasonably near to those amounts. The claimed combination is novel and unobvious pending consideration of any amendments Applicants may file in response to this Office Action.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658